IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JAMES FOSTER AND KATHLEEN                   : No. 415 EAL 2021
FOSTER, H/W,                                :
                                            :
                   Petitioners              : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
SUGARHOUSE CASINO AND                       :
SUGARHOUSE HSP GAMING, L.P.,                :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.